 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   RENEE HIRTZEL,                                     Civil No. 3:18-CV-5492-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for supplemental security income under Title XVI of the

17   Social Security Act be REVERSED and REMANDED to the Commissioner of Social Security

18   for a de novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the

19   Commissioner should address the opinion of Peter Weiss, Ph.D. Furthermore, the Commissioner

20   should re-evaluate the claimant’s impairments, the medical evidence, the claimant’s statements,

21   any lay witness statements, the claimant’s RFC, and the claimant’s ability to perform work at

22   steps four and five, as necessary.

23

24
     Page 1         ORDER - [3:18-CV-0592-MAT]
 1

 2

 3            DATED this 15th day of January, 2019.

 4

 5                                                    A
                                                      Mary Alice Theiler
 6                                                    United States Magistrate Judge

 7

 8

 9
     Presented by:
10
     s/ Benjamin J. Groebner
11   BENJAMIN J. GROEBNER
     Special Assistant U.S. Attorney
12   Office of the General Counsel
     Social Security Administration
13   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14   Telephone: (206) 615-2494
     Fax: (206) 615-2531
15   benjamin.groebner@ssa.gov

16

17

18

19

20

21

22

23

24
     Page 2      ORDER - [3:18-CV-0592-MAT]
